 1   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 2      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 3   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 4      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 5   TONKON TORP LLP
     1600 Pioneer Tower
 6   888 S.W. Fifth Avenue
     Portland, OR 97204
 7
             Attorneys for Debtor
 8

 9

10                            UNITED STATES BANKRUPTCY COURT

11                                      DISTRICT OF OREGON

12   In re                                                          Case No. 19-60138-pcm11

13   B. & J. Property Investments, Inc.,                            CASE MANAGEMENT
                                                                    CONFERENCE DOCUMENTS
14                           Debtor.

15

16                  Pursuant to the Order Scheduling Case Management Conference dated
17   January 28, 2019 [ECF No. 62], attached hereto are the following documents:
18                  1.       Debtor's financial projections through December 2019 are attached as
19   Exhibit 1.
20                  2.       Debtor's historical financial information for 2015, 2016, and 2017 is
21   attached as Exhibit 2. Debtor’s financial statement for 2018 is not yet completed.
22                  3.       Debtor’s income from January 17, 2019 to February 14, 2019 was
23   $21,250, and its total post-petition expenses, excluding bankruptcy-related legal fees, were
24   $6,675.96.
25                  4.       Debtor anticipates incurring professional fees for (a) its bankruptcy
26   attorneys, Tonkon Torp LLP (“Tonkon Torp”); (b) its special purpose counsel, Saalfeld

Page 1 of 2 - CASE MANAGEMENT CONFERENCE DOCUMENTS


                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                         Case 19-60138-pcm11            Doc 115             Filed 02/21/19
 1   Griggs PC (“Saalfeld Griggs”); and (e) its accountants, Fischer, Hayes, Joye & Allen, LLC

 2   (“Fischer Hayes”). These professionals estimate their fees as follows:

 3                            1.   Tonkon Torp estimates it will incur approximately $15,000 to

 4   $30,000 per month in fees and costs through confirmation.

 5                            2.   Saalfeld Griggs will be compensated on an hourly basis in

 6   accordance with Saalfeld Griggs's ordinary and customary hourly rates in effect on the date

 7   services are rendered.

 8                            3.   Fischer Hayes will be compensated on an hourly basis in

 9   accordance with Fischer Hayes's ordinary and customary hourly rates in effect on the date

10   services are rendered and are estimated to be less than $10,000 through confirmation.

11                                 DATED this 21st day of February, 2019.

12                                             TONKON TORP LLP

13

14                                             By /s/ Timothy J. Conway
                                                  Timothy J. Conway, OSB No. 851752
15                                                Ava L. Schoen, OSB No. 044072
                                                  Attorneys for Debtor
16

17

18
19

20

21

22

23

24
25

26

Page 2 of 2 - CASE MANAGEMENT CONFERENCE DOCUMENTS


                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                      Case 19-60138-pcm11             Doc 115             Filed 02/21/19
        EXHIBIT 1




Case 19-60138-pcm11   Doc 115   Filed 02/21/19
                                                                                                                                      B&J Property Investments Budget to end of 2019
                                                                                             1/15/2019 ‐ 
                                                                                                                      March‐19                April‐19              May‐19                June‐19                July‐19            August‐19           September‐19             October‐19           November‐19            December‐19           TOTAL
                                                                                              2/28/2019

                                                Lease Income*                               $       50,500.00 $                 ‐         $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                   ‐   $                 ‐   $                  ‐   $                 ‐

                                                Income from RV/Storage Operations*          $       41,750.00 $     83,500.00 $     83,500.00 $     83,500.00 $     83,500.00 $     83,500.00 $     83,500.00 $       83,500.00 $     83,500.00 $      83,500.00 $     83,500.00

                                              Total Income                                  $       92,250.00 $     83,500.00 $     83,500.00 $     83,500.00 $     83,500.00 $     83,500.00 $     83,500.00 $       83,500.00 $     83,500.00 $      83,500.00 $     83,500.00 $  927,250.00

                                              Expenses
                                                Payroll/Benefits                            $                   ‐   $     34,500.00       $     34,000.00       $     34,000.00       $     34,500.00       $     34,000.00       $     34,000.00       $       34,500.00       $     34,000.00       $      34,000.00       $     34,500.00
                                                Adequate Assurance                          $       14,080.16       $     14,080.16       $     14,080.16       $     14,080.16       $     14,080.16       $     14,080.16       $     14,080.16       $       14,080.16       $     14,080.16       $      14,080.16       $     14,080.16




Case
                                                Accounting                                  $            150.00     $          300.00     $          300.00     $          300.00     $          300.00     $          300.00     $          300.00     $             300.00    $          300.00     $           300.00     $          300.00
                                                Auto                                        $            150.00     $          300.00     $          300.00     $          300.00     $          300.00     $          300.00     $          300.00     $             300.00    $          300.00     $           300.00     $          300.00
                                                Auto Insurance                              $                   ‐   $          300.00     $                 ‐   $                 ‐   $          300.00     $                 ‐   $                 ‐   $             300.00    $                 ‐   $                  ‐   $          300.00
                                                US Trustee Fees                             $                   ‐   $                 ‐   $          975.00     $                 ‐   $                 ‐   $          975.00     $                 ‐   $                   ‐   $          975.00     $                  ‐   $                 ‐
                                                Property Taxes                              $                   ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                   ‐   $     64,500.00       $                  ‐   $                 ‐
                                                Liability Insurance                         $                   ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                   ‐   $     19,200.00       $                  ‐   $                 ‐
                                                Insurance                                   $            100.00     $          175.00     $          175.00     $          175.00     $          175.00     $          175.00     $          175.00     $             175.00    $          175.00     $           175.00     $          175.00
                                                Tax Distribution                            $                   ‐   $                 ‐   $     30,000.00       $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                   ‐   $                 ‐   $                  ‐   $                 ‐
                                                Electricity                                 $       14,000.00       $     11,500.00       $     12,000.00       $       9,500.00      $       8,000.00      $       8,500.00      $       9,000.00      $       10,000.00       $       8,000.00      $        8,000.00      $     11,000.00
                                                Electrical Deposit                          $       33,000.00       $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                 ‐   $                   ‐   $                 ‐   $                  ‐   $                 ‐




 Case19-60138-pcm11
                                                Gas                                         $            500.00     $          700.00     $          400.00     $          300.00     $          200.00     $          200.00     $          200.00     $             200.00    $          200.00     $           300.00     $          500.00
                                                Water/Sewer                                 $         1,500.00      $       2,700.00      $       2,600.00      $       2,700.00      $       2,800.00      $       2,900.00      $       3,100.00      $         3,000.00      $       3,100.00      $        2,400.00      $       2,800.00
                                                Cable                                       $         1,600.00      $       3,200.00      $       3,200.00      $       3,200.00      $       3,200.00      $       3,200.00      $       3,200.00      $         3,200.00      $       3,200.00      $        3,200.00      $       3,200.00
                                                Telephone                                   $            425.00     $          850.00     $          850.00     $          850.00     $          850.00     $          850.00     $          850.00     $             850.00    $          850.00     $           850.00     $          850.00




      19-60138-pcm11 Doc
                                                Garbage                                     $         1,350.00      $       2,700.00      $       2,700.00      $       2,700.00      $       2,700.00      $       2,700.00      $       2,700.00      $         2,700.00      $       2,700.00      $        2,700.00      $       2,700.00
                                                Office Supplies                             $            250.00     $          500.00     $          500.00     $          500.00     $          500.00     $          500.00     $          500.00     $             500.00    $          500.00     $           500.00     $          500.00




                      Doc115
                                                Background Checks/Screens                   $               60.00   $          120.00     $          120.00     $          120.00     $          120.00     $          120.00     $          120.00     $             120.00    $          120.00     $           120.00     $          120.00
                                                Maintenance                                 $            450.00     $          900.00     $          900.00     $          900.00     $          900.00     $          900.00     $          900.00     $             900.00    $          900.00     $           900.00     $          900.00
                                                Advertising                                 $         1,150.00      $          290.00     $          290.00     $          290.00     $          290.00     $          290.00     $          290.00     $             290.00    $          290.00     $           290.00     $          290.00
                                                RV Park Recreation                          $               75.00   $          150.00     $          150.00     $          150.00     $          150.00     $          150.00     $          150.00     $             150.00    $          150.00     $           150.00     $          150.00




                          6 Filed
                                                Postage                                     $               50.00   $          100.00     $          100.00     $          100.00     $          100.00     $          100.00     $          100.00     $             100.00    $          100.00     $           100.00     $          100.00
                                                Stock for Park Store                        $            100.00     $          200.00     $          200.00     $          200.00     $          200.00     $          200.00     $          200.00     $             200.00    $          200.00     $           200.00     $          200.00
                                                Miscellaneous                               $         1,000.00      $       1,000.00      $       1,000.00      $       1,000.00      $       1,000.00      $       1,000.00      $       1,000.00      $         1,000.00      $       1,000.00      $        1,000.00      $       1,000.00

                                              Total Expenses                                $       69,990.16 $     74,565.16 $  104,840.16 $    71,365.16 $    70,665.16 $    71,440.16 $     71,165.16 $       72,865.16 $  154,840.16 $      69,565.16 $     73,965.16 $ 905,266.76




                             Filed01/17/19
                                   02/21/19
                                              Net Income                                    $       22,259.84 $       8,934.84 $   (21,340.16) $    12,134.84 $    12,834.84 $    12,059.84 $     12,334.84 $       10,634.84 $   (71,340.16) $      13,934.84 $       9,534.84 $    21,983.24

                                                * Based on estimated effective date of lease rejection.




PAGE 1 OF 1
  EXHIBIT 1
        EXHIBIT 2




Case 19-60138-pcm11   Doc 115   Filed 02/21/19
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 1 of 24
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 2 of 24
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 3 of 24
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 4 of 24
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 5 of 24
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 6 of 24
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 7 of 24
                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 8 of 24
   B. & J. PROPERTY INVESTMENTS, INC.
           FINANCIAL STATEMENTS
    AND SUPPLEMENTARY INFORMATION
      AS OF AND FOR THE YEAR ENDED
              DECEMBER 31,2016
TOGETHER WITH INDEPENDENT ACCOUNTANT'S
            COMPILATION REPORT




                                                   EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 9 of 24
                                      TABLE OF CONTENTS




                                                                                      Page

    Independent Accountant's Compilation Report                                           1

    Statement of Assets, Liabilities, and Stockholders' Deficit- Tax Basis                3

    Statement of Revenues, Expenses, and Retained Earnings (Deficit) - Tax Basis        ..4

    Supplementary Information:

    Schedule of Operating Expenses - Tax Basis




I




                                                                                      EXHIBIT 2
                      Case 19-60138-pcm11         Doc 115     Filed 02/21/19       Page 10 of 24
              FISCHER, HAYES, JOYE & ALLEN, LLC
              Certified Public Accountants       CPAJ The CPA. Never Underestimate the Value™



               INDEPENDENT ACCOUNTANT'S COMPILATION REPORT



To the Stockholders of
B. & J. Property Investments, Inc.
Salem, Oregon

Management is responsible for the accompanying financial statements of B. & J. Property
Investments, Inc., (an S corporation), which comprise the statement assets, liabilities, and
stockholders' deficit - tax basis as of December 31, 2016, and the related statement of revenues,
expenses, and retained earnings (deficit) - tax basis for the year then ended in accordance with the
tax basis of accounting, and for determining that the tax basis of accounting is an acceptable
financial reporting framework. We have performed a compilation engagement in accordance with
Statements on Standards for Accounting and Review Services promulgated by the Accounting and
Review Sendee Committee of the AICPA. We did not audit or review the financial statements nor
were we required to perform any procedures to verify the accuracy or completeness of the
information provided by management. Accordingly, we do not express an opinion, a conclusion,
nor provide any form of assurance on these financial statements.

The financial statements are prepared in accordance with the tax basis of accounting, which is a
basis of accounting other than accounting principles generally accepted in the United States of
America.

Management has elected to omit substantially all of the disclosures ordinarily included in financial
statements prepared in accordance with the tax basis of accounting. If the omitted disclosures were
included in the financial statements, they might influence the user's conclusions about the
Company's assets, liabilities, equity, revenues, and expenses. Accordingly, the financial statements
are not designed for those who are not informed about such matters.




                   3295 Triangle Drive S.E., Suite 200 * Salem, Oregon 97302
                            Voice 503-378-0220 «• Fax 503-364-1259
                                       www.fhjacpas.com


                                                                                            EXHIBIT 2
                       Case 19-60138-pcm11        Doc 115     Filed 02/21/19             Page 11 of 24
Supplementary Information

The supplementary information contained in the schedule of operating expenses - tax basis is
presented for purposes of additional analysis and is not a required part of the basic financial
statements. This information is the representation of management. The information was subject to
our compilation engagement, however, we have not audited or reviewed the supplementary
information and, accordingly, do not express an opinion, a conclusion, nor provide any assurance on
such supplementary information.




Fischer, Hayes, Joye & Allen, LLC
Salem, Oregon

March 6, 2017




                                               FISCHER, HAYES, JOYE
                                               Certified Public Accountants   gPAJ The CPA. Never Underestimate the Value™



                                                                                                   EXHIBIT 2
                   Case 19-60138-pcm11        Doc 115          Filed 02/21/19                   Page 12 of 24
                 B. & J. PROPERTY INVESTMENTS, INC.
STATEMENT OF ASSETS, LIABILITIES AND STOCKHOLDERS' DEFICIT - TAX BASIS
                        AS OF DECEMBER 31, 2016


                                            ASSETS
      Current assets:
      Cash                                                              $     290,218

      Property and equipment
      Rental property                                                        2,291,745
      Machinery and equipment                                                  194,237
      Less accumulated depreciation                                         (1.905,861)

                                                                              580,121
      Other assets:
       Loan fees, net of accumulated amortization of $4,369                    28,398
       Due from - Stockholders                                                227,177
       Due from - Bliven                                                          937
       Note receivable - William Lloyd Developments, Inc.                     250,000
       Note receivable - William Lloyd Developments, Inc.                   1.487,822

                                                                            1.994.334

      Total assets                                                      $ 2,864,673

                       LIABILITIES AND STOCKHOLDERS' DEFICIT
      Current Liabilities:
      Due to William Lloyd Developments, Inc.           $    350,164
      Current portion of long-term debt                       52.709

                                                                              402,873

      Long-term debt, less current portion                                  2,308,020

      Other liabilities
      Deferred gain                                                           258,590

       Total liabilities                                                    2,969,483

      Stockholders' deficit
       Common stock                                                             5,000
       Retained deficit                                                      (109,810)

      Total stockholders' deficit                                            (104,810)

     Total liabilities and stockholders' deficit                        $ 2,864,673




                      See Independent Accountant's Compilation Report                        Page 3


                                                                                        EXHIBIT 2
              Case 19-60138-pcm11             Doc 115   Filed 02/21/19               Page 13 of 24
                B. & J. PROPERTY INVESTMENTS, INC.
STATEMENT OF REVENUES, EXPENSES AND RETAINED EARNINGS (DEFICIT)
                              TAX BASIS
              FOR THE YEAR ENDED DECEMBER 31, 2016




                                                                      of Sales

     Rental revenues                                  $    480,030     100.0%

     Operating expenses                                    314,790      65.6%

       Income from operations                              165,240      34.4%

     Other income (expense):                                             0.001
      Gain on sale of lot 11                                33,956       7.1%
      Interest income                                        2,708       0.6%
      Interest expense                                    (121,052)    -25.2%

     Total other income (expense)                          (84,388)     17.5%

     Net income                                             80,852      16.9%

     Retained earnings, beginning                          110.688

     Stockholder distributions                            (301,350)

     Retained deficit, ending                        $ (109,810)




                  See Independent Accountant's Compilation Report                Page 4



                                                                         EXHIBIT 2
         Case 19-60138-pcm11         Doc 115     Filed 02/21/19       Page 14 of 24
         Supplementary Information




                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 15 of 24
             B. & J. PROPERTY INVESTMENTS, INC.
        SCHEDULE OF OPERATING EXPENSES - TAX BASIS
           FOR THE YEAR ENDED DECEMBER 31, 2016



                                                                     of Sales
Operating expenses:

Amortization                                               3.277         0.7%
Auto                                                         599         0.1%
Depreciation                                              85,352        17.9%
Insurance                                                 14,637         3.0%
Licenses and permits                                          75         0.0%
Office supplies                                              100         0.0%
Professional fees                                        159.077        33.2%
Property taxes                                            51.523        10.7%
Taxes - other                                                150         0.0%

  Total operating expenses                           $   314,790        65.6%




                                                                                 Page 5
                See Independent Accountant's Compilation Report

                                                                              EXHIBIT 2
        Case 19-60138-pcm11             Doc 115     Filed 02/21/19         Page 16 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 17 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 18 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 19 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 20 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 21 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 22 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 23 of 24
                                                    EXHIBIT 2
Case 19-60138-pcm11   Doc 115   Filed 02/21/19   Page 24 of 24
 1                                    CERTIFICATE OF SERVICE

 2                   I hereby certify that the foregoing CASE MANAGEMENT CONFERENCE
     DOCUMENTS was served on the parties indicated as "ECF" on the attached List of
 3   Interested Parties by electronic means through the Court's Case Management/Electronic Case
     File system on the date set forth below.
 4
                     In addition, the parties indicated as "Non-ECF" on the attached List of
 5   Interested Parties were served by mailing a copy thereof in a sealed, first-class postage
     prepaid envelope, addressed to each party's last-known address and depositing in the
 6   U.S. mail at Portland, Oregon on the date set forth below.

 7                     DATED this 21st day of February, 2019.

 8                                               TONKON TORP LLP

 9

10                                               By /s/ Timothy J. Conway
                                                    Timothy J. Conway, OSB No. 851752
11                                                  Ava L. Schoen, OSB No. 044072
                                                    Attorneys for Debtor
12
     038533/00002/9749380v1
13

14

15

16

17

18
19

20

21

22

23

24
25

26

Page 1 of 1 - CERTIFICATE OF SERVICE


                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                          Case 19-60138-pcm11           Doc 115             Filed 02/21/19
                                       LIST OF INTERESTED PARTIES

                                       In re B. & J. Property Investments, Inc.
                                 U.S. Bankruptcy Court Case No. 19-60138-pcm11

                                               ECF PARTICIPANTS

              TIMOTHY J CONWAY on behalf of Debtor B. & J. Property Investments, Inc.
              tim.conway@tonkon.com, candace.duncan@tonkon.com;spencer.fisher@tonkon.com

              NICHOLAS J HENDERSON on behalf of Interested Party William Berman
              nhenderson@portlaw.com, tsexton@portlaw.com;mperry@portlaw.com

              SHANNON R MARTINEZ on behalf of Creditor Saalfeld Griggs PC
              smartinez@sglaw.com, scurtis@sglaw.com

              TERESA H PEARSON on behalf of Creditor Columbia Credit Union
              teresa.pearson@millernash.com, MNGD-2823@millernash.com

              AVA L SCHOEN on behalf of Debtor B. & J. Property Investments, Inc.
              ava.schoen@tonkon.com, leslie.hurd@tonkon.com

              TOBIAS TINGLEAF on behalf of Interested Party Better Business Management, Inc.
              toby@shermlaw.com, darlene@shermlaw.com

              US Trustee, Eugene
              USTPRegion18.EG.ECF@usdoj.gov

                                           NON-ECF PARTICIPANTS

TOP 20 UNSECURED CREDITORS             Pacific Source                         Chateau Locks
                                       POB 7068                               1820 47th Terrace East
Class Action Plaintiffs                Springfield, OR 97475-0068             Bradenton, FL 34203-3773
c/o Brady Mertz
Brady Mertz PC                         Pacific Sanitation                     American Funds
345 Lincoln St.                        POB 17669                              POB 6007
Salem, OR 97302                        Salem, OR 97305                        Indianapolis, IN 46206-6007
Portland General Electric              US Bank                                Century Link
POB 4438                               POB 6352                               Bankruptcy Dept.
Portland, OR 97208                     Fargo, ND 58125-6352                   600 New Century Parkway
                                                                              New Century, KS 66031
Judson's Plumbing                      Miller Paint
POB12669                               390 Lancaster Dr. NE                   Walter Nelson Company
Salem, OR 97330                        Salem, OR 97301                        1270 Commercial St. NE
                                                                              Salem, OR 97301
City of Salem                          HotSuff Spas & Pool
555 Liberty St. SE, Room 230           1840 Lancaster Dr. NE                  Statesman Journal
Salem, OR 97301                        Salem, OR 97305                        340 Vista Ave. SE
                                                                              Salem, OR 97302
Comcast Business                       NW Natural Gas
POB 34744                              POB 6017
Seattle, WA 98124-1744                 Portland, OR 97228-6017



                               Case 19-60138-pcm11          Doc 115   Filed 02/21/19
Pacific Screening                    AllAmerican Insurance
POB 25582                            POB 758554
Portland, OR 97298                   Topeka, KS 66675-8554

DEX Media                            US Bank
Dex Media Attn: Client Care          POB 6352
1615 Bluff City Highway              Fargo, ND 58125-635
Bristol, TN 37620




                              Case 19-60138-pcm11      Doc 115   Filed 02/21/19
